Citation Nr: 1412719	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disability, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At his hearing before the Board, the Veteran testified that his in-service activities as a member of the Army boxing team caused him a great deal of stress, anxiety and depression.  He also reported that his service-connected disabilities have caused and/or aggravated his current psychiatric disorder.  Finally, he submitted a June 2011 VA treatment report which includes an assessment of posttraumatic stress disorder (PTSD).  

In light of these circumstances, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.

Given the passage of time, the originating agency must also attempt to obtain any more recent psychiatric treatment records.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA outpatient records.  

2.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated diagnostic tests and studies should be accomplished.  The claims files and any pertinent evidence on Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must identify each acquired psychiatric disorder present during the period of the claim.

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began in service; is otherwise is related to active service; or was caused or aggravated by any service-connected disabilities.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the elements supporting the diagnosis, to include the specific stressor(s).  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should explain why.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion, he or she should explain why.  If an opinion cannot be provided because it would require speculation, the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


